DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “wherein step a) is carried out with an ultrasound probe which is hold by a support.”  It seems that the applicant intend to claim “probe which is held by a support.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recites the limitation "based on the detection of rays." There is insufficient antecedent basis for this limitation in the claim since “detection of rays” was not previously recited in claims 1 and 13. 
Claims 2 and 6 recite the limitation "the movement of the object" and “the images.”  There is insufficient antecedent basis for this limitation in the claim since “movement of the object” and “images” were not previously recited in claims 1-2 and 6.
Claim 10 recites the limitation "the attenuation of a γ-ray" and “the presence of ultrasound waves.”  There is insufficient antecedent basis for this limitation in the claim since “attenuation of a γ-ray” and “a presence of ultrasound waves” were not previously recited in claims 1 and 10. 
In addition, it is not clear whether the “attenuation of a γ-ray” refers to the recited “a γ-ray” in claim 1 or meant to recite a different a γ-ray. 
Claim 15 recites the limitation "imaging the object" and “based on the detection of rays.”   There is insufficient antecedent basis for this limitation in the claim since “an object” and “detection of rays” were not previously recited in claim 15. 
Claims 3-5, 7-9, 11-12, and 14 are rejected as they inherit rejection of independent claims 1 and 13 as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1, 3-4, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Kimchy et al.,” US 2006/0237652 (hereinafter Kimchy) and in view of “Baym et al.,” US 2016/0008556 (hereinafter Baym). 
Regarding to claim 1, Kimchy teaches a method for determining at least one property  of an object  the method comprising a step of:
 obtaining first data relative to the object by imaging the object according to a first imaging modality, the first imaging modality being an ultrasound imaging technique imaging the object (ultrasound imaging [0165]), 
characterized in that the method further comprises a step of:
b) obtaining second data relative to the object by imaging the object according to a second imaging modality based on the detection of rays, each detected ray being a X-ray or a γ-ray (detect γ-radiation [0152]-[0153]), and
c)    determining the at least one property of the object based on the first data and the second data ([0003]-[0004], [0162]-[0163] anatomical map and functional image used for assessing tissue/organ, tumor localization)
Kimchy does not explicitly disclose ultrasound imaging technique imaging the object at a frame rate superior to 300 Hz.
However, in the same field of endeavor in ultrasound imaging method, Baym teaches ultrafast ultrasonic scanner which generates 5000 frames per second, which is 5000 Hertz
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate ultrafast imaging method disclosed by Baym, since ultrafast ultrasound imaging with high frame rate was well known in the art as taught by Baym.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, and does not require technical addition (Baym [0066]), but increasing the frame rate and computational speed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide map of heterogeneity in the tissue ([0075]), and there was reasonable expectation of success.
Regarding to claims 3-4, and 9-12, Kimchy and Baym together teach all limitation of claim 1 as discussed above.
Kimchy further teaches following limitations:
Of claim 3, wherein step a) is carried out with an ultrasound probe which is hold by a support ([0291], Figures 5A-D and shaft 134 in Figures 6A-B).
Of claim 4, wherein the support is displaceable (shaft of endoscopic system adapted for insertion through a body lumen [0291] and [0297]).
Of claim 9, wherein step b) is carried out using a PET, CT ([0242]), and carried out simultaneously with ultrasound ([0270]). 
Of claim 10, wherein the method further comprises the steps of:
d)    evaluating the attenuation of a γ-ray by the presence of ultrasound waves, and e)    compensating the evaluated attenuation by using a computed tomography technique 
Of claim 11, wherein step b) and step e) are carried out simultaneously (attenuation corrected image subsets are generated concurrently with the acquisition of  the data [0027] and [0028])
Of claim 12, wherein the object is a biological object studied and the determined properties enables to achieve an angiography of the object (body tissue, functional images, quantitation of blood flow using radiopharmaceuticals [0003])
Regarding to claim 8, Kimchy and Baym together teach all limitation of claim 13 as discussed above.
Baym further teaches supersonic shear imaging ([0065]) that utilizes shear waves to map shear elasticity and inducing simultaneous ultrafast imaging shear waves ([0066]). 
Regarding to claim 13, Kimchy teaches a device for determining at least one property of an object, the device comprising:
a first imager adapted to image an object according to a first imaging modality, the first imaging modality being an ultrasound imaging technique imaging the object (ultrasound imaging [0165]),
a controller adapted to control the first imager to obtain first data relative to the object ([0198], and [0215]-[0217]),
characterized in that the device further comprises a second imager adapted to image the object according to a second imaging modality based on the detection of rays, each detected ray being a X-ray or a y-ray (detect γ-radiation
in that the controller is further adapted to control the second imager to obtain second data relative to the object ([0215]-[0217]),
and in that the controller is further adapted to determine the at least one property of the object based on the first data and the second data ([0003]-[0004], [0162]-[0163] anatomical map and functional image used for assessing tissue/organ, tumor localization)
Kimchy does not explicitly disclose ultrasound imaging technique imaging the object at a frame rate superior to 300 Hz.
However, in the same field of endeavor in ultrasound imaging method, Baym teaches ultrafast ultrasonic scanner which generates 5000 frames per second, which is 5000 Hertz ([0065]-[0066]), thus, is superior to 300 Hz as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound imaging system as taught by Kimchy to incorporate ultrafast imaging apparatus disclosed by Baym, since ultrafast ultrasound imaging with high frame rate was well known in the art as taught by Baym.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, and does not require technical addition (Baym [0066]), but simply increasing the frame rate and computational speed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate map of heterogeneity in the tissue ([0075]), and there was reasonable expectation of success.
Regarding to claim 14, Kimchy and Baym together teach all limitation of claim 13 as discussed above.
 Kimchy further teaches wherein the second imager is a computed tomography imager or a y-scintigraphy imager ([0008]).
Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchy and Baym and in view of “Majeswki et al.,” US 2014/0276032 (hereinafter Majewski). 
Regarding to claims 2, and 6-7, Kimchy and Baym together disclose all limitations of claim 1 as discussed above.
Kimchy does disclose localizing cancerous tissue using ultrasound ([0163], [0165]) and displacing the probe to ablate the cancerous tissue ([0239] and [0271]), but does not further teach that the first data are the movement of the object and displacing the probe in function of hemodynamic data.
However, in the same field of endeavor in dual imaging method, Majewski teaches dual modality imaging probe using elastography to analyze tissue differentiation ([0084] Doppler [0086], Doppler techniques to provide information on blood flow circulations [0110]), which is the claimed movement of the object, and further teaches using the metabolite information to the biological state of the target tumor or organ, and identify cancerous structures with increased metabolic activity, and used to provide guidance for a further medical procedure ( for a subsequent inspection [0048], [0069], [0124]), which reads on the claimed hemodynamic data, and displacing the probe in function of hemodynamic data to provide further biopsy and surgical guidance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual imaging analysis of the tissue as taught by Kimchy to incorporate blood flow circulation data to analyze tissue differentiation and use it to guide further medical procedures, since blood flow circulation analysis to diagnose the 
Regarding to claim 5, Kimchy and Baym together disclose all limitations of claim 1 as discussed above.
Kimchy further teaches that the support is a rod (Endoscope, shaft [0291]), but does not explicitly disclose that a rod is maintained by a positioner. 
However, in the same field of endeavor in dual imaging method of gamma ray and ultrasound, Majewski teaches that the probe has a housing that imaging sensors are mounted, and the probe is movable ([0073]), by a movement element, which can be a mechanical stepper device or motorized unit ([0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify handheld probe as taught by Kimchy to incorporate motorized unit disclosed by Majewski, since movable element for controlling the movement of the probe was well known in the art as taught by Majewski.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but providing motorized unit to maintain the shaft, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchy and in view of “Gross et al.,” US 2014/0058294 (hereinafter Gross). 
Regarding to claim 15, Kimchy teaches a method for treating a disease of an area of a subject, the method comprising the steps of:
applying ultrasound waves on the area to be treated (focused ablation for tumor [0271]),
imaging the object according to a modality based on the detection of rays, each detected ray being a X-ray or a y-ray, to obtain images ( scanning by nuclear radiation [0271]) , and
using the images to control the application of the ultrasound waves (probe may be operative for focused ablation for a tumor based on the superposition of the attenuation-corrected nuclear radiation image and the ultrasound image [0271]).
Kimchy does not explicitly tach applying ultrasound waves in a continuous way as claimed, but the examiner notes that in light of specification, “continuous way” refers to any duration of ultrasound waves longer than 1 second. 
Kimchy does disclose transmitting ultrasound waves duration can be controlled ([0054]). 
However, in the same field of ultrasound ablation method, Gross teaches applying focused ultrasound energy during a first time and a second time ([0176]-[0177] and [0378], [0409]), and treatment of the tissue with a certain temperature for certain durations of time ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ablation method as taught by Kimchy to incorporate continuous application disclosed by Gross, since ultrasound application for certain duration of time was well known in the art as taught by Gross.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but simply applying the ultrasound waves for a continuous way (more than 1 second), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to achieve desirable treatment effect ([0011], [0377], and [0378]), and there was reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/PATRICIA J PARK/Primary Examiner, Art Unit 3793